                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Western Division

Patrick Pursley
                                 Plaintiff,
v.                                                   Case No.: 3:18−cv−50040
                                                     Honorable Philip G. Reinhard
City of Rockford, et al.
                                 Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 3, 2019:


       MINUTE entry before the Honorable Iain D. Johnston: Attorney Aisha N. Davis's
motion to withdraw [40] is granted. Presentment of the motion on 1/17/2018 is stricken.
The clerk is directed to terminate the appearance of Aisha N. Davis. Mailed notice (jp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
